Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 DETAILED ACTION
This action is responsive to application filed on February 14, 2022. Claims 1-21 are currently pending in the application.
Continuity/Priority Information
This application is a continuation of and claims the benefit of U.S Application No. 16/877,130, filed on May 18, 2020 (now U.S. Patent No. 11,252,218), which application claims the benefit of and is a continuation of U.S Application No. 16/279,872, filed on February 19, 2019 (now U.S. Patent No. 10,659,517), which application claims the benefit of and is a continuation of U.S Application No. 15/928,933, filed on March 22, 2018 (now U.S. Patent No. 10,212,212), which application claims the benefit of and is a continuation of U.S Application No.13/728,980, filed on December 27, 2012 (now U.S. Patent No. 10,129,324), which application claims the benefit of U.S. Provisional Application No. 61/667,844, filed July 03, 2012.

Drawings
The drawings filed on 02/14/2022 are acknowledged and are acceptable.

Claim Objections
Claims 1-21 are objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per independent claims 1, 12, and 18, it is unclear how a command is executed in relation to the one or more media content items based on a user input received at the client device and related to the information item. Examiner suggests amending the claims to clarify that the information item transmitted from the computer system to the client device is associated with an action definition which includes a command to be sent by the client device to the computer system in response to a user selection of the information item at the client device, as mentioned in para. [0008] & [0091] of the specification as filed.
As per claim 3, line 2, “the command” lacks clear antecedent basis.
As per claim 8, line 2, “the audio track” lacks clear antecedent basis.
As per claim 9, lines 1-2, “the command associated with the information item” lacks clear antecedent basis.
As per claim 11, line 2, “the Internet-based audio channel” and “the audio track” lack clear antecedent basis.
As per claim 18, line 17, “the command” lacks clear antecedent basis.
Claims 2-11, 13-17, and 19-21 are further objected to because of their dependencies on previously objected to claims 1, 12, and 18 respectively.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent Number(s) 11,252,218, 10,659,517, 10,659,518, 10,063,619, 10,237,328, 10,212,212, 10,129,324, and 9,430,937. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming the same invention with little additional change to the claim language. Patent claims are narrower and thus teach all the limitations of instant claims.

                                      Allowable Subject Matter
Claims 1-21 would be allowable if rewritten to overcome the objection(s) under 37 CFR 1.75(a) and by overcoming the nonstatutory obviousness-type double patenting rejection of the claims set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose the combination of limitations presented in the claimed invention. Similar to the explanation of reasons for allowance in the parent (PAT 11,252,218), the prior art, either alone or in combination, does not expressly teach all of the limitations of independent claims 1, 12, and 18. Claims 1-21 are therefore considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov